Citation Nr: 0301841	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder and manic 
depression.

2.	Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania (PA), which denied the veteran's 
claim of entitlement to service connection for manic 
depression and denied an increased rating in excess of 10 
percent for the veteran's service connected bronchitis.  The 
veteran has perfected a timely appeal with respect to these 
determinations.

By a rating decision dated in September 2002, the RO granted 
an increased rating to 30 percent for the service-connected 
bronchitis.  The RO also continued the denial of service 
connection for a psychiatric disorder, to include a bipolar 
disorder and manic depression.  Inasmuch as the grant of the 
30 percent rating award is not the maximum benefit under the 
rating schedule, the claim for an increased rating for 
bronchitis remains in controversy and, hence, it is a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet.App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no evidence of a history, diagnosis, or 
treatment of a psychosis while the veteran was on active 
service or within 1 year of the veteran's separation from 
service, and the evidence of record does not suggest a 
relationship between a current diagnosis of a psychiatric 
disorder, to include a bipolar disorder and manic depression, 
and the veteran's service.

2.  The veteran's service connected bronchitis is manifested 
by a forced vital capacity (FVC) of 2.7, or 65 percent of 
predicted value, a forced expiratory volume in one second 
(FEV-1) of 1.85, or 61 percent of predicted value, and an 
FEV-1/FVC ratio of 69 percent.


CONCLUSIONS OF LAW

1.	A psychiatric disorder, to include a bipolar disorder and 
manic depression, was not incurred in or aggravated by 
service; and psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  3.303, 3.307, 
3.309 (2002).

2.	The criteria for an increased rating in excess of 30 
percent for bronchitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.97, Diagnostic Code 6600 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claims for service connection 
for a psychiatric disorder, to include a bipolar disorder and 
manic depression (hereinafter, "psychiatric claim"), and 
his claim for an increased rating for bronchitis 
(hereinafter, "bronchitis claim").  In VA letters, dated in 
March 2001, December 2001, and March 2002, the RO explained, 
among other things, the duties to notify and assist under the 
VCAA, and also notified the veteran of the evidence that VA 
would obtain as well as the information and evidence that the 
RO had received on his claims.  The veteran was notified in 
the March and September 2002 rating decisions, the April 2002 
statement of the case, and the September 2002 supplemental 
statement of the case of the law and shortcomings of the 
veteran's claims.  Moreover, VA has made reasonable efforts 
to obtain all relevant records.  Specifically, the 
information and evidence that have been associated claims 
file consists of the veteran's service medical records, post-
service medical records, including VA examination and 
outpatient treatment reports, and assertions made by the 
veteran in support of his claims.  The Board is unaware of 
any additional pertinent evidence, which is available in 
connection with this appeal.  In this context, the veteran 
indicated that he was seen during 1969 and 1970, and in 1977 
at the VA Medical Center at Highland Drive.  However, the 
information of record, to include an August 2001 VA letter, 
reflects VA's attempts to obtain those records, and that the 
veteran was notified of his responsibility to make sure that 
VA received such records.  Also, in an April 2002 statement 
of the case, the RO noted that the attempts to obtain those 
records were to no avail, documenting that the response from 
that VA facility was that there were inactive records from 
January 1977, which were retired and could not be retrieved.  
The statement of the case was sent to the veteran's address 
of record and was not returned by the United States Postal 
Service as undeliverable.  The Board therefore concludes, 
under the presumption of regularity of the official acts of 
public officers, that the veteran was adequately notified 
that VA was unable to obtain those records with respect to 
his claims.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  Finally, the veteran was issued a letter in November 
2002 notifying him that his claims had been certified to the 
Board and requesting that he submit any additional evidence 
to the Board.

The veteran thus has been advised of the evidence necessary 
to substantiate his claims for service connection for a 
psychiatric disorder and for an increased rating for 
bronchitis, and evidence relevant to these claims has been 
properly developed.  As such, there is no further action 
necessary to comply with the provisions of the VCAA or its 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding his claims.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Given the two separate disabilities whose previous 
determinations are on appeal in this case, the Board will 
examine each disability in turn and adjudicate, first, 
whether the veteran is entitled to service connection for his 
manic depression claim and, second, whether he is entitled to 
an increased rating on his bronchitis claim.

II.  Service Connection for a Psychiatric Disorder

The veteran contends on appeal that service connection is 
warranted for a psychiatric disorder, to include a bipolar 
disorder and manic depression.

A review of the service medical records reveals that, in a 
physical examination report of the veteran accomplished in 
March 1968, it is noted that the purpose of that exam was 
"lost medical record + POR" (or Prior to Overseas 
Readiness).  Clinical evaluation of the veteran at the time 
of this examination revealed no pertinent psychiatric defects 
and no significant or interval history, diagnosis, or 
treatment of a psychosis was reported.  There are two 
indications in the veteran's service medical records that he 
received refills for Librium in December 1968 and February 
1969, but the service medical records are otherwise negative 
for any history, diagnosis, or treatment of a psychosis.  On 
the medical history report that accompanied his separation 
examination of April 1969, the veteran reported that, among 
other things, he suffered from frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and nervous trouble.  However, the examiner noted in 
his summary on this report that these complaints were all due 
to daily tension.  The veteran's separation physical 
examination in April 1969 also was negative on clinical 
evaluation for any psychiatric defects and any significant or 
interval history, diagnosis, or treatment of a psychosis.

VA medical records, dated between February 1970 and March 
2001, reflect that in March 2001, the veteran presented with 
a four day history of increased anxiety and difficulty 
sleeping, no suicidal or homicidal ideation, and was alert 
and oriented x 3.  The veteran answered the examiner's 
questions appropriately, although he showed somewhat of a 
paranoid affect and a little bit of an agitation.  No 
assessment was provided at the time of this examination.

In April 2001, the veteran was diagnosed with bipolar 
disorder after being admitted to the psychiatric ward at VAMC 
Highland Drive.  The discharge summary prepared at the time 
of the veteran's discharge on April 13, 2001, indicated that 
this was the first known admission of the veteran to VAMC 
Highland Drive and that he had been transferred from 
Westmoreland Hospital after being initially admitted to that 
hospital on March 28, 2001, for suicide threats and a suicide 
gesture with a suicide note.  At the time of his admission to 
VAMC Highland Drive, the veteran denied suicidal or homicidal 
thoughts, had no symptoms, was vaguely confused, and was 
unable to name his outpatient physician.  Physical 
examination of the veteran at Westmoreland Hospital was noted 
and had revealed a well-nourished, well-developed male in no 
acute distress.  Neurological examination at VAMC Highland 
Drive showed that the veteran was alert and oriented x 3, and 
that there were no focal abnormalities.  It was noted that 
the veteran received in-depth psychiatric and psychological 
evaluation, and records from Westmoreland Hospital were 
reviewed.  Notes from the veteran's hospital course 
indicated, among other things, that his Librium prescription 
was discontinued after 2 days, and, on discharge, the veteran 
no longer needed acute inpatient care but could be managed as 
an outpatient.  Mental status examination on discharge 
revealed that the veteran was alert and oriented x 3, had no 
suicidality or homicidality, his insight and judgment were 
poor, and he seemed to have some deficits secondary to his 
alcoholism.  The diagnosis included, among other things, 
bipolar disorder, and the veteran's Global Assessment of 
Functioning (GAF) score was 30.  

The veteran received an initial psychological evaluation 
while hospitalized at VAMC Highland Drive in April 2001.  It 
was noted that, on admission, the veteran had some symptoms 
consistent with delirium which had since resolved and had 
presented with symptoms that included, among other things, 
feeling euphoric and also an increase in irritability during 
what he described as two anxiety attacks while working a 
construction job.  He denied physiological symptoms and 
concurrent fear/dread associated with typical panic attack 
episodes.  He reported that he had no suicidal ideation or 
intent during the recent suicide attempt that had prompted 
his hospitalization, and stated that he had called 911 after 
becoming ill and that this illness had prompted his 
hospitalization.  He denied suicidal ideation or intent, 
acknowledged auditory hallucinations and stated, among other 
things, that he was hearing voices (or experiencing auditory 
hallucinations) at the time of this evaluation, and denied 
significant changes in the frequency or intensity of his 
auditory/visual hallucinations since hospitalization.  The 
veteran reported a history that included a diagnosis of manic 
depression during a depressive episode at age 22 while he was 
serving in the Army.  Psychosocial history indicated that the 
veteran's parents had died when he was young and that, after 
the age of 13, he had been raised in an orphanage.  The 
veteran was divorced, had 3 children with whom he reported 
poor relationships, and was unable to identify social 
activities or contacts with friends.

Mental status examination in April 2001 demonstrated, among 
other things, that the veteran was alert and oriented and, 
overall, no overt signs of delirium or problems with memory 
were noted, mood was mildly euphoric, and affect was broad.  
The veteran appeared to be experiencing significant auditory 
and visual hallucinations, and significant delusions and 
grandiosity were noted.  Diagnostic impression included, 
among other things, schizoaffective disorder, bipolar type 
(provisional), rule out bipolar I, current episode manic with 
psychotic features, and the veteran's GAF score was 35 
(indicating some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood).

The patient returned for follow-up outpatient psychiatric 
visits from May to August 2001.  In May 2001, the veteran 
reported little change in the psychotic symptoms for which he 
had been hospitalized and stated that they had begun 
simultaneously with the emergence of mania after several 
years of low-grade depression.  The veteran's primary 
symptoms at that time were euphoria, auditory hallucinations, 
and religious delusions, and the examiner noted that the 
veteran's symptoms had changed due to less activation.  The 
veteran denied any changes in side effects and also denied 
ever having suicidal ideation, and no homicidal risk or 
inability to care for self indicators were demonstrated.  The 
psychiatrist's assessment included, among other things, 
bipolar manic with "mood-cong" psychosis. In July 2001, the 
psychiatrist noted that the veteran's mania and psychosis 
were largely resolved, and the assessment was changed to 
bipolar manic with "mood-cong" psychosis, late onset.

On neuropsychological evaluation and testing in August 2001, 
the VA clinical psychologist who saw the veteran administered 
various tests and conducted a clinical interview.  The 
veteran reported mild memory problems for the previous two 
years and could identify no event coinciding with the onset 
of these problems, denied any difficulty performing the 
activities of daily living or any history of head trauma, 
seizures, or exposure to toxic substances.  The examiner 
referred to the veteran's previous evaluation in April 2001 
for a complete medical history, although he noted that the 
veteran had reported being treated for "manic depression" 
around the time of his separation from service in 1969 and at 
VAMC Highland Drive following two "manic attacks."  The 
veteran described his mood as "depressed sometimes" and 
rated his level of depression as 4 on a 10-point scale.  The 
veteran denied suicidal ideation, reported a fair appetite, 
difficulty falling asleep, and waking frequently due to 
"crazy dreams" (although he did not elaborate further on 
this statement).  The veteran noted that he was employed 
following discharge for 14 years as a machinist and had held 
other employment after that time as well.  He also stated 
that he was estranged from his family because he "said 
stupid things on the phone" while manic, and that his mother 
had suffered from a seizure disorder.  

Behavioral observation in August 2001 revealed, among other 
things, that the veteran was alert, oriented, and 
cooperative, eye contact was appropriate, mood ranged from 
euthymic to anxious, affect was mildly restricted, thought 
associations were circumstantial at times but easily 
redirected, and thought content was normal and non-
delusional.  The veteran denied hallucinations in any 
modality, psychomotor activity was within normal limits, and 
he exhibited no involuntary movements.  His motivation 
appeared adequate and, with encouragement, he cooperated with 
all test procedures.  Test results indicated, among other 
things, that the veteran's general intellectual abilities 
fell in the average range.  Diagnostic impression included, 
among other things, bipolar disorder, by history, and the 
veteran's GAF score was 48 (indicating serious symptoms or 
any serious impairment in social, occupational, or school 
functioning).

At a follow-up visit in October 2001, the VA psychiatrist who 
saw the veteran noted that his symptoms had changed such that 
he had no evident mania or psychosis, but the other 
examination results and the examiner's assessment were 
unchanged from the veteran's August 2001 visit.

When the veteran presented to establish care at the 
Greensburg VA Outpatient Clinic in October 2001, the examiner 
noted that the veteran regularly saw a psychiatrist at VAMC 
Highland Drive.  The veteran's history included, among other 
things, his hospital admission in March 2001 with a manic 
attack and that the veteran was a bipolar depressive.  The 
veteran's family and social history were as before, with a 
note that he did not see his children.  Physical examination 
revealed a rather sickly, thin male with very little 
expression, although he was pleasant and "with it."  
Neurologic examination showed that knee jerk and deep tendon 
reflexes were 0 and equal, ankle jerk was 1+ and equal, and 
gross neurologic examination was otherwise normal.  The list 
of the veteran's medical problems noted at this examination 
included, among other things, bipolar depression, 
hospitalized with manic attack.  No assessment was provided 
at this examination.

In his notice of disagreement filed in April 2002, the 
veteran stated that he was treated for manic depression by 
various Army psychiatrists during service and shortly after 
discharge.  He stated that he was prescribed tranquilizers 
for depression, which he identified as Librium and 
"Seniquin" and others which he could not remember, and that 
he had had "run ins with the law" during service and 
referred to incidents that had occurred while he was assigned 
to Fort Bragg, North Carolina, and in Germany.  According to 
the veteran, these incidents related to destroying public 
property and he assumed that they were due to frustration 
caused by his depressive disorder.  The veteran stated on his 
Form 9, filed in May 2002, that he had been treated for 
"manic/depression bipolar" while in service and shortly 
after discharge, that he did not have any problems until 
entering service, and that he remembered seeing Army 
psychiatrists.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307.  A psychosis shall be a 
considered chronic disease within the meaning of 38 C.F.R. 
§ 3.307.  38 C.F.R. §3.309.

In this case, the veteran's enlistment physical examination 
has not been associated with the file.  When service medical 
records are missing, the Board has heightened duties to 
explain its findings and to consider the rule from 38 
U.S.C.A. § 5107(b) on benefit of the doubt.  See Godfrey v. 
Brown, 8 Vet.App. 113, 118 (1995), and Russo v. Brown, 9 
Vet.App. 46, 51 (1996), both citing O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).  In its reasons and bases, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds persuasive 
or non-persuasive, and provide the reasons for rejecting any 
material evidence favorable to the veteran.  Id.  The 
benefit-of-the-doubt rule provides that, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue is given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed.Cir. 2001).

Taking into account all of the evidence listed above, the 
Board finds that the veteran is not entitled to service 
connection for a psychiatric disorder, to include a bipolar 
disorder and  manic depression.  As aptly noted by the 
record, there was no history, diagnosis, or treatment of 
manic depression (bipolar disorder) while the veteran was in 
service or within 1 year of separation from service.  
Although the veteran's enlistment physical examination was 
not available for review, subsequent physical examination in 
March 1968 indicated that the record of the veteran's 
enlistment examination may have been lost.  More importantly, 
the veteran's in-service physical examination in March 1968 
showed that he had no pertinent history, treatment, or 
diagnosis of a psychiatric disorder at that time.  Further, 
although the veteran's reported medical history at his 
separation physical examination in April 1969 referred to 
trouble sleeping, nightmares, depression, and nervousness, 
the examiner who reviewed this history noted that all of 
these complaints were due to daily tension.  Finally, it is 
noted that the examiner who conducted the veteran's 
separation physical examination in April 1969 took the 
veteran's history and still concluded that he had no 
psychological or neurological abnormalities on separation 
from service. 

Moreover, when the veteran filed an original claim for 
compensation benefits in July 1969, approximately three 
months following his discharge from service, he made no 
reference to any complaints, symptoms, or treatment for a 
psychiatric disability.  VA medical records and examinations 
reports, dated between February 1970 and June 2000, are 
similarly negative for any pertinent complaint or finding.  
Nothing regarding a psychiatric disability is mentioned in 
those reports.

The first medical evidence of a diagnosis or treatment for a 
psychosis occurred more than 30 years after separation from 
service in April 2001 when the veteran was admitted to the 
psychiatric ward at VAMC Highland Drive and diagnosed with 
bipolar disorder.  Significantly, the veteran provided a 
medical history to VA examiners who saw him in April and June 
2000 and in March 2001 that did not include any previous 
diagnosis or treatment of a psychosis.  It appears from a 
review of the veteran's VA medical records that he was 
employed consistently after separation from service until his 
hospitalization in April 2001, and he remained self-employed 
after that time with few, if any, disruptions in employment 
caused by his manic depression (bipolar disorder).  In July 
2001, the VA examiner who saw the veteran noted that he 
suffered from late onset bipolar disorder.  And, as recently 
as October 2001, the VA examiner who saw the veteran 
concluded that he had no evident mania or psychosis and gross 
neurologic examination was normal.

The remaining evidence on which the veteran relies to support 
his claim of entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder and manic 
depression, are his own lay statements regarding in-service 
treatment by Army psychiatrists and references to problems 
with law enforcement during service allegedly fueled by 
frustration stemming from his disability.  Also, as noted 
above, the veteran reported a medical history in April 2001 
that included a diagnosis of manic depression during a 
depressive episode while serving in the Army.  There is 
simply no evidence in the record to support these statements.  
The Board also notes that, as a lay person without proper 
medical training and expertise, the veteran is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  Therefore, the 
Board cannot assign any probative value to the veteran's lay 
assertions regarding his bipolar disorder or manic 
depression.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where a 
competent medical professional relates the current condition 
to the period of service.  See 38 C.F.R. § 3.303(d) (2002).  
In such instances, however, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  As discussed above, the 
veteran has presented no competent evidence linking his 
current psychiatric disorder to his period of service.  
Moreover, the evidence pertinent and contemporaneous to 
service clearly refutes such a theory.

For these reasons the Board determines that a psychiatric 
disorder was not incurred in or aggravated by service, and 
that a psychosis may not be presumed to have been incurred 
during service.  Therefore, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder, to include a bipolar disorder and manic 
depression.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2002).  Accordingly, the appeal as to this claim is denied.


III.  Increased Rating for Bronchitis

Based on a review of the veteran's service medical records 
and private medical records, the RO issued a rating decision 
in March 1970 granting the veteran service connection for 
bronchitis.  Based on the contemporaneous evidence then of 
record, the RO found that the veteran's bronchitis was 
appropriately rated as 10 percent disabling.  In the 
currently appealed rating decision in March 2002, the RO 
continued the 10 percent rating for this disability.  And, as 
noted above, the RO issued a rating decision in September 
2002 increasing the veteran's disability rating for 
bronchitis to 30 percent disabling.

The evidence submitted in support of the current claim for 
increase includes the veteran's post-service VA treatment 
records for the periods of April 2000 to November 2001 and 
January to February 2002.  However, these records do not show 
any complaints of bronchitis or other respiratory ailments.

A VA respiratory examination of the veteran was accomplished 
in August 2002.  The examiner noted that he had reviewed the 
veteran's c-file, which indicated that the veteran's medical 
records for the past several years made virtually no mention 
of respiratory illness. The examiner noted that the veteran 
was a vague historian who claimed that he had poor memory of 
most of his medical events, indicated that he had been 
increasingly short of breath (although the duration of this 
was somewhat difficult to pinpoint), and his symptoms 
occurred when he was doing heavy work.  The veteran stated 
that he found it difficult to carry heavy objects upstairs 
and sought assistance from his co-workers when doing so (on 
the job), he could climb one flight of stairs without carry 
anything but had to rest at the top to catch his breath, he 
had a chronic cough that was productive of mucoid sputum 
(mainly in the mornings), and he coughed at least 3 to 4 days 
out of each week throughout the year (and had done this for 
more than 20 years).  The examiner noted that the veteran had 
never had severe acute sinusitis and had no history of 
chronic sinusitis.  The veteran reported that he heard 
himself wheeze at night but that it was very occasional, and 
denied nocturnal awakening with shortness of breath or cough.  
The examiner also noted that the veteran's history was 
significant for smoking, he had smoked about 1/2 to one pack of 
cigarettes a day for the past 35 years, and had never quit 
(smoking) for more than a few months during that time.  

Physical examination of the veteran in August 2002 revealed 
that he was in no acute distress, respirations were 16 and 
unlabored, clean nasal passages, clear throat, the tongue was 
not coated, and slight dullness to percussion at the lung 
bases of the chest.  Auscultation revealed normal breath 
sounds bilaterally with no wheezes, rales, or rhonchi.  
Pulmonary function studies revealed an FVC of 2.70, which was 
65 percent of predicted (capacity) and an FEV-1 of 1.85, 
which was 61 percent of predicted (capacity), and an FEV-
1/FVC ratio of 69 percent.  Following bronchodilator, the FVC 
increased to 2.77, the FEV-1 to 1.89, and the FEV-1/FVC ratio 
decreased to 68 percent.  The diffusion capacity of carbon 
monoxide (DLCO) was 82 percent of predicted.  The diagnosis 
included, among other things, chronic bronchitis, based on 
the veteran's chronic cough and sputum production and 
supported by the fact that he had mild airflow obstruction 
and a normal diffusing capacity on pulmonary function 
studies.  

The veteran essentially contends on appeal that he is 
entitled to a higher disability rating on his service-
connected bronchitis because his symptoms have worsened.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

The veteran's service-connected bronchitis is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2002).  This Diagnostic Code provides 
that (chronic) bronchitis will be evaluated on the basis of 
the percentage ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC), or Diffusion 
Capacity in the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  In order to be eligible for a 30 percent 
disability rating under this Diagnostic Code, the veteran 
must have an FEV-1 of 56 to 70 percent predicted capacity or 
an FEV-1/FVC ratio of 56 to 70 percent or DLCO (SB) of 56 to 
65 percent predicted capacity.  To qualify for a 60 percent 
disability rating under this Diagnostic Code, the veteran 
must have an FEV-1 of 40 to 55 percent predicted capacity or 
an FEV-1/FVC ratio of 40 to 55 percent or DLCO (SB) of 40 to 
55 percent predicted capacity, or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio-respiratory limit).  The 
maximum rating of 100 percent disabling is available under 
this Diagnostic Code when the veteran has an FEV-1 that is 
less than 40 percent of predicted value or the FEV-1/FVC is 
less than 40 percent or the DLCO (SB) is less than 40 percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or the veteran has cor pulmonale (right heart 
failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization) or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's service-connected 
bronchitis.  Specifically, the Board finds that this 
disability is appropriately rated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2002).  As 
noted above, on VA respiratory examination of August 2002, 
the veteran had an FVC of 2.7, or 65 percent of predicted 
capacity, an FEV-1 of 1.85, or 61 percent of predicted 
capacity, and an FEV-1/FVC ratio of 69 percent.  These values 
are well within the range required for a 30 percent 
disability evaluation under Diagnostic Code 6600, but do not 
approach the additional diminished capacity required for a 
disability evaluation above 30 percent.  Given the 
symptomatology associated with the veteran's bronchitis, the 
Board finds that a 30 percent evaluation is appropriate.  In 
this regard, the Board notes that it considered higher 
disability evaluations for the veteran's bronchitis under the 
Diagnostic Code listed above.  However, none of the medical 
evidence on record supports a disability evaluation higher 
than 30 percent under Diagnostic Code 6600.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2002).

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing bronchitis.  Unfortunately, the 
preponderance of evidence reviewed above is against 
increasing the current evaluation of 30 percent disabling on 
the veteran's service-connected bronchitis.  Therefore, the 
Board denies the veteran's request for an increased rating on 
his service-connected bronchitis.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a bipolar disorder and manic depression, is 
denied.

Entitlement to an increased for rating bronchitis, currently 
evaluated as 30 percent disabling, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

